892 F.2d 1045
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Walt Foster DULLES, Plaintiff-Appellant,v.David S. TAPPAN;  Christopher E. Cobey;  Fluor Corporation;Fluor Engineers, Inc.;  Peter Guest, Defendants-Appellees.
Nos. 88-2952, 88-2954.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 1, 1989.*Decided Dec. 21, 1989.

Before JAMES R. BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
These two cases are ordered consolidated and submitted as of September 1, 1989.   Both actions are barred by res judicata.   See Federated Dep't Stores, Inc. v. Moitie, 452 U.S. 394, 399 n. 3 (1981).   As Dulles has filed 14 repetitious lawsuits, three of these in the Northern District of California, arising out of his termination by Fluor and subsequent litigation, the district court did not abuse its discretion in enjoining him from filing additional lawsuits in the Northern District without first obtaining leave of court.   See Franklin v. Murphy, 745 F.2d 1221, 1231-32 (9th Cir.1984).   Fluor's request for attorneys' fees and costs in defending these appeals is granted.   Fed.R.App.P. 38.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3